Citation Nr: 1014452	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  91-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected asthma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 
1982.
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 1989 and August 1991 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

By decision dated January 13, 1994, the Board, in part, 
denied entitlement to an evaluation in excess of 30 percent 
for asthma.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In July 1996, counsel for the Veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated July 18, 1996 granted the motion and vacated 
the Board's January 1994 decision.

In February 1997, the Board remanded the case to the Newark 
RO for further development consistent with the Joint Motion.  
Subsequently, the Veteran moved to Ohio, and original VA 
jurisdiction was transferred to the RO in Cleveland, Ohio. In 
a supplemental statement of the case (SSOC) issued in January 
2004, the RO continued to deny an increased rating for 
asthma.  In April 2005, the Board remanded for further 
development, specifically to afford the Veteran a VA 
respiratory examination and readjudication of the claim.  In 
February 2009, VA afforded the Veteran an examination and the 
RO readjudicated the claim in a November 2009 SSOC.  Thus, 
there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

The Veteran also perfected an appeal as to the issue of 
service connection for sinusitis, which was the also subject 
of the April 2005 Board remand.  However, in a July 2009 
rating decision, the RO granted service connection for 
pansinusitis.  As this represents a full grant of benefits 
sought, the issue is no longer before the Board.     

The case has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  The Veteran's bronchial asthma has not been manifested by 
severe disability with frequent attacks of asthma with marked 
dyspnea on exertion between attacks with only temporary 
relief by medication or more than light manual labor 
precluded.

2.   The Veteran's bronchial asthma requires inhalational 
bronchodilator therapy on a daily basis.  The weight of 
pulmonary function test findings taken show no worse than 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent predicted.  She has not required monthly visits to a 
physician for required care of exacerbations or at least 3 
courses of systemic corticosteroids per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected bronchial asthma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2001, June 2003, and 
February 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

In light of the Board's denial of the Veteran's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to her under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   As will be discussed in detail 
below, the Veteran was provided with multiple VA examinations 
throughout the appeal period.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded her current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board, 
therefore, concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her 
representative have not contended otherwise.  Thus, the 
duties to notify and assist have been met.

Analysis

The Veteran essentially contends that her asthma is more 
severe than contemplated by the current 30 percent disability 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently rated under Diagnostic Code 6602, 
which pertains to bronchial asthma.  The Board has considered 
the applicability of other diagnostic codes.  While at times 
the Veteran has also been diagnosed with chronic obstructive 
pulmonary disease (COPD), it seems that the term COPD has 
been used interchangeably with bronchial asthma.  In any 
event, the medical evidence of record shows that the 
Veteran's service-connected disability manifests as single 
entity, which the preponderance of the medical evidence 
indicates is bronchial asthma.  Thus, the Board will not rate 
the disability under Diagnostic Code 6604 (COPD), nor will 
separate disability ratings be assigned for bronchial asthma 
and COPD.  See 38 C.F.R. § 4.14 (noting that the evaluation 
of the same disability under various diagnoses is to be 
avoided).  Thus, Diagnostic Code 6602 is deemed by the Board 
to be the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the Veteran's 
case (asthma).

During the pendency of the Veteran's appeal, VA amended the 
schedular criteria for rating respiratory disorders, 
including Diagnostic Code 6602, effective October 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (April 10, 2000).

Prior to October 7, 1996, a 30 percent rating was warranted 
under Diagnostic Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded . A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Board observes that 
"moderate" is generally defined as "tending toward the mean 
or average amount or dimension".  "Severe" is generally 
defined as "of a great degree: serious."  See Merriam-
Webster's Collegiate Dictionary, Eleventh Edition (2003), 
798, 1140.

Under the revised criteria for Diagnostic Code 6602, a 30 
percent evaluation is warranted for bronchial asthma for the 
following:  FEV-1 of 56-70 percent predicted, or; FEV-1/FVC 
of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40-55 
percent predicted, or; FEV-1/FVC of 40-55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2009).

VA again amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  The Board 
notes that Diagnostic Code 6602 is not among the diagnostic 
codes noted under 38 C.F.R. § 4.96(d).  Further, a review of 
the regulatory changes which affect the current claim, 
reveals that all regulatory changes pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.

Prior rating criteria

As noted above, the next schedular evaluation of 60 percent 
required severe disability with frequent attacks of asthma 
(one or more attacks weekly) marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

Treatment records show that the Veteran has required multiple 
hospitalization for her asthma attacks throughout the appeal 
period (e.g. in March 1990 and August 1991), but none since 
2000. 

On VA examination in December 1988, the Veteran reported 
having been hospitalized in December 1986 for an attack and 
having had between 10 to 15 serious attacks since then.  She 
indicated that no medication helped for long.

A December 1989 letter from S.M.A, M.D. noted that the 
Veteran's asthma was difficult to control and her symptoms 
included dyspnea. 

On VA examination in July 1990, the Veteran noted that her 
symptoms improved during her pregnancy because she was in bed 
for many hours during the day.  She stated that she felt out 
of breath upon resting, and despite using three different 
inhalers she could not do much housework.  She further noted 
that because of her dyspnea, she was unable to do yard work 
and had difficulty talking for long periods.  The examiner 
noted that the Veteran had shortness of breath all the time, 
but it was more severe on exertion. 
 
An August 1991 Social-Industrial Survey noted that the 
Veteran was a homemaker, and did housework and cared for her 
young children.  Her disability caused difficulties in that 
she awoke with congestion.  She was fearful of doing things 
due to fear of having an episode.  Also, the Veteran 
indicated that she needed to sit and rest when carrying 
laundry.  She was unable to run, was only able to do very 
little exercise, and was not able to stand for long periods 
or play with her children for any great length of time.  The 
Veteran reported not doing many things outside of the home; 
she only shopped one day a week when she felt well.  

An April 1998 VA examination report noted that the Veteran 
was able to walk six to eight blocks before becoming short of 
breath.  The examiner noted that the Veteran's asthma was 
under fair control. 

A September 1998 VA examiner noted that some mild impairment 
improved with bronchodilator.  Based on review of the 
records, the examiner stated that there was no time in the 
record of evidence that the bronchial asthma was of extreme 
severity. 

On VA examination in February 2009, the Veteran reported 
having three to four asthma attacks a year which she managed 
on her own by resting.  Between attacks, she was able to do 
her activities of daily living.  The examiner noted that the 
Veteran's asthma symptoms were mildly disabling.   

Based on review of the evidence, the Board finds that the 
Veteran's disability does not meet the requirements for a 
higher rating under the prior criteria.  She has not 
manifested severe disability with frequent attacks of asthma 
(one or more attacks weekly) with marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  While she had 
attacks and dyspnea, the attacks only occurred a couple of 
times a year and she was able to carry out her activities of 
living in between attacks.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  Therefore, a rating in excess of 30 
percent under the prior criteria is not warranted.  

Revised rating criteria

As outlined above, to obtain the next higher disability 
rating (60 percent), the Veteran would have to exhibit a FEV- 
1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parental) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2009).  These criteria are disjunctive.

The Veteran's pulmonary function test (PFT) values do not 
fall within the prescribed ranges for an increased rating.  
Testing performed in conjunction with the February 2009 VA 
examination revealed a FEV-1 test of 62 percent of predicted 
value before use of a bronchodilator, and 67 percent of 
predicted value after use of a bronchodilator.  Additionally 
the FEV-1/FVC test results showed at 81 percent before use of 
a bronchodilator, and 83 percent after use of a 
bronchodilator.  These results are in fact congruent with a 
30 percent (and actually lower) disability rating.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602.

The results of the February 2009 PFT testing are consistent 
with the other pulmonary function tests of record which do no 
show that the requirements of a higher rating are met.  
Specifically, VA testing in December 1988 demonstrated an 
FEV-1 test of 68 percent of predicted value before use of a 
bronchodilator; and FEV-1/FVC test results of 86 percent 
before use of a bronchodilator.  VA testing in May 1989 
demonstrated an FEV-1 test of 75 percent of predicted value 
before use of a bronchodilator, and 85 percent after use of a 
bronchodilator; and FEV-1/FVC test results of 78 percent 
before use of a bronchodilator, and 78 percent after use of a 
bronchodilator.  VA testing in October 1989 demonstrated an 
FEV-1 test of 58 percent of predicted value before use of a 
bronchodilator, and 55 percent after use of a bronchodilator; 
and FEV-1/FVC test results of 78 percent before use of a 
bronchodilator, and 58 percent after use of a bronchodilator.  
VA testing in May 1990 demonstrated an FEV-1 test of 75 
percent of predicted value before use of a bronchodilator, 
and 77 percent after use of a bronchodilator; and FEV-1/FVC 
test results of 59 percent before use of a bronchodilator, 
and 88 percent after use of a bronchodilator.  VA testing in 
May 1998 demonstrated an FEV-1 test of 84 percent of 
predicted value before use of a bronchodilator, and 88 
percent after use of a bronchodilator; and FEV-1/FVC test 
results of 84 percent before use of a bronchodilator, and 86 
percent after use of a bronchodilator.  VA testing in August 
2000 demonstrated an FEV-1 test of 73.2 percent of predicted 
value before use of a bronchodilator, and 81.5 percent after 
use of a bronchodilator; and FEV-1/FVC test results of 71 
percent before use of a bronchodilator, and 75 percent after 
use of a bronchodilator.  VA testing in June 2003 
demonstrated an FEV-1 test of 85 percent of predicted value 
before use of a bronchodilator, and 91 percent after use of a 
bronchodilator; and FEV-1/FVC test results of 82 percent 
before use of a bronchodilator, and 89 percent after use of a 
bronchodilator.  While on one occasion the Veteran 
demonstrated an FEV-1 test of 55 percent after use of a 
bronchodilator, the rest of the test results show FEV-1 
figures well above that percentage. Accordingly, the 
Veteran's PFT testing results alone do not warrant an 
increased disability rating to 60 percent.

With respect to the frequency of the Veteran's treatment, the 
record also fails to show that the Veteran has at least 
monthly visits to a physician for required care of 
exacerbations.  During the February 2009 VA examination, the 
Veteran indicated that she worried about seeking medial 
attention when having an asthma execration as she did not 
wish to be hospitalized.  However, she has not required such 
an intervention since 2000.  She also stated that she put 
herself on bed rest if she is not advised by the doctor 
because she does not go in for evaluation when having an 
attack.  

With respect to medication, the record documents the 
Veteran's daily use of multiple medications, including an 
albuterol inhaler, and other inhaled corticosteroids such as 
Azmacort.  Most recently, during the February 2009 VA 
examination, the Veteran reported that despite being 
prescribed various inhalers and medications, she has only 
been using her albuterol inhaler.  In any case, there is no 
medical evidence that the Veteran requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Crucially, Diagnostic Code 6602 
distinguishes between "inhalational" therapy and "systemic" 
therapy.  Specifically, if no more than "inhalational" 
therapy is required, a 10 or 30 percent disability rating is 
assigned.  If treatment requires "systemic" therapy, higher 
ratings are assigned depending on frequency of use.

By its own language, Diagnostic Code 6602 indicates that 
bronchial asthma treated by inhalational therapy alone is 
rated differently than those requiring non-inhalational, 
systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 
411, 2006 WL 2797153 (Vet. App. 2006) (noting that "DC 6602 
clearly makes a distinction between the intermittent or daily 
use of systemic corticosteroids and the intermittent or daily 
use of inhaled corticosteroids").  Indeed, the Court in 
LaPointe affirmed the Board's previous finding that 
Diagnostic Code 6602 "requires, among other things, the 
systemic use of oral or parenteral, not inhaled, 
corticosteroids to qualify for a rating higher than 30[%]."  
See id.  (The Board acknowledges that LaPointe is a non-
precedential decision, but notes that a non-presidential 
decision may be cited "for any persuasiveness or reasoning it 
contains."  See Bethea v. Derwinski, 252, 254 (1992)).

The Board recognizes that the Veteran has been prescribed an 
oral steroid at times (Prednisone in December 1991) during 
the pendency of this appeal.  However, such has not been 
prescribed frequently enough (three or more times per year) 
to warrant a 60 percent disability rating.

In sum, the cumulative medical evidence demonstrates that the 
Veteran exhibits spirometry results consistent with a 30 
percent disability rating, requires infrequent treatment on a 
less than monthly basis, and requires the regular use of 
inhalational therapy without systemic corticosteroids.  
Accordingly, the Board finds that the Veteran's medical 
history is consistent with a 30 percent rating.  See 38 
C.F.R. 
§ 4.97, Diagnostic Code 6602 (2009).  A 60 percent rating for 
the service-connected asthma is therefore not warranted.  The 
Board additionally observes that there is no medical evidence 
which suggests that a 100 percent disability rating is 
assignable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a schedular rating in excess of the 
currently assigned 30 percent for the Veteran's service-
connected bronchial asthma under the prior and revised rating 
criteria is unwarranted.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110.  Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The RO has rated the Veteran's bronchial asthma 30 percent 
disabling from October 1983 and all times thereafter.  The 
Veteran's claim for an increased disability rating for his 
service-connected asthma was filed in September 1988.  The 
inquiry therefore is whether any different rating should be 
assigned for the relevant time period under consideration, 
September 1987 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's asthma was 
more or less severe during the entire period under 
consideration.  Indeed, it does not appear that the Veteran's 
symptomatology differed appreciably from September 1987 to 
present day.  As noted above, during this time period, the 
Veteran's asthma has been moderate, PFT test results 
generally remained above the threshold warranting a 60 
percent disability rating, and her treatment has 
predominantly consisted of inhalational therapy.  Although 
the Veteran was prescribed an oral systemic steroid on one 
occasion, this steroid was not prescribed as frequently as 
three times in any one year period.  Accordingly, staged 
ratings are not warranted in this case.

Extraschedular rating consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

While the Veteran has been hospitalized for her asthma in the 
past, she has not been hospitalized since 2000.  Also before 
2000, there is no indication of frequent periods of 
hospitalization.  

With respect to marked interference with employment, the 
evidence of record shows that the Veteran has had not been 
employed in 1983.  Notably, in a March 1990 note, K.F., M.D. 
noted that the Veteran was totally disabled from gainful 
employment due to her asthma.  Additionally, the Veteran was 
granted a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
in August 1991.  In its April 2005 decision/remand, the Board 
noted that "the record clearly reflects that it was the 
schizophrenia which in large measured rendered the [V]eteran 
unemployable."  There is no doubt that the Veteran is 
unemployable; however, the preponderance of the evidence 
indicates that it is not due solely to her asthma.   

Finally, there is no competent medical evidence of an 
exceptional or unusual clinical presentation with regards to 
the Veteran's asthma. 

The Board, therefore, has determined that referral of the 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b) (1) is not warranted.


ORDER

An increased disability rating for service-connected asthma, 
currently evaluated as 30 percent disabling, is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


